Citation Nr: 0418608	
Decision Date: 07/13/04    Archive Date: 07/27/04

DOCKET NO.  01-00 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to service connection for the residuals of a back 
injury.  

Entitlement to service connection for a skin disorder


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from July 1956 to October 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  

In a September 2002 decision, the Board found that new and 
material evidence had been submitted to reopen the claim for 
entitlement to service connection for the residuals of a back 
injury; the claim was reopened; and, on de novo review, 
service connection for the residuals of a back injury was 
denied.  The veteran appealed the Board's September 2002 
decision to the United States Court of Appeals for Veterans' 
Claims (Court).  

In an October 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's September 2002 
decision.  Pursuant to the actions requested in the Joint 
Motion, the Court vacated that part of the decision where the 
Board, following de novo review, denied service connection 
for the residuals of a back injury, and remanded the issue to 
the Board for issuance of a readjudicated decision that takes 
into consideration, and is in compliance with, the Veterans' 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C..  VA will notify the 
veteran if further action is required on his part.  


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The Board, in its September 2002 decision, found that new and 
material evidence had been submitted warranting reopening the 
claim for service connection for the residuals of a back 
injury, and the claim was reopened.  The Board then addressed 
the VCAA and found that VA had met its duty to assist the 
veteran in the development of all facts pertinent to the 
claim at issue.  To that end, all relevant evidence had been 
obtained and reviewed.  Moreover, the veteran had been given 
the opportunity to provide information necessary to obtain 
any evidence that had not already been procured.  Because no 
additional evidence had been identified by the veteran as 
being available, but absent from the record, the Board also 
found that any failure on the part of VA to further notify 
the veteran what evidence would be secured by VA and what 
evidence would be secured by the veteran was harmless error.  

The parties in the Joint Motion argue that, in fact, VA had 
failed to properly apply the VCAA in this case because VA had 
failed to adequately comply with the notice provisions of the 
legislation pertaining to what information and evidence is 
necessary to substantiate the claim, and what information and 
evidence not of record VA would seek to obtain, and what 
information and evidence the veteran would be expected to 
obtain, citing Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  Hence, VA did not adequately address the new duty 
to assist provisions of the legislation, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  

The Board notes that compliance with the VCAA requires that, 
once a "substantially completed claim" has been received, 
the veteran be notified, via letter, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim.  A 
general form letter, prepared by the RO, not specifically 
addressing the disability or disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  In Quartuccio, 
the Court concluded that "Both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary."  

Citing Charles, the Joint Motion argues that VA failed to 
adequately discuss the amended duty to notify with respect to 
this claim.  Specifically, VA failed to discuss the provision 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement.  Hence, because VA failed 
to adequately address the newly amended duty to notify 
requirements, VA did not consider all applicable provisions 
of law and provide an adequate statement of reasons or bases 
for its decision.  See Quartuccio, 16 Vet. App. at 187; 
Charles, 16 Vet. App. at 373-74.  

Under the circumstances, the Court found that the veteran has 
not received appropriate notifications needed to met the 
standards required under the above-cited cases.  This 
violation of due process must be addressed before the Board 
can undertake any action in this claim.  

In addition, the Joint Motion presents the argument that a 
medical examination or opinion should be obtained prior to 
rendering a decision on a claim if the evidence of record 
contains competent evidence that the veteran has a current 
disability, or persistent recurrent symptoms of disability; 
or there are indications that the disability or symptoms may 
be associated with the veteran's service; and the file does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
2002).  Further, 38 C.F.R. § 3.159(c)(4)(iii) (2003) provides 
that the medical opinion requirement applies to reopened 
claims, if new and material evidence is secured.  

In the case at hand, the Joint Motion notes that the veteran 
has a current disability of the low back, to include chronic 
back pain, status-post lumbar laminectomy, with L-5 
radiculopathy.  There is also evidence that the veteran 
received treatment during service for a condition that may be 
associated with the current disability, but there is also 
evidence of various post-service on-the-job injuries to his 
back.  Hence, the argument presented was that 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002) and 38 C.F.R. § 3.159(c)(4) are 
potentially applicable to the veteran's claim.  Also, such is 
particularly important because the veteran had specifically 
requested that a nexus medical opinion be obtained.  Hence, 
following an examination of the veteran and review of the 
entire record, a medical opinion should be obtained as to 
whether it is at least as likely as not that the veteran's 
currently diagnosed low back disorder is related to his 
active military service.  

Recent decisions of the United States Court of Appeals for 
the Federal Circuit, as well as the United States Court of 
Appeals for Veterans Claims, have further addressed 
shortcomings of VA in its application of the VCAA.  

At this point, the Board notes that the veteran has also 
perfected his appeal on his claim for entitlement to service 
connection for a skin disorder, which he subsequently 
expanded to include as being secondary to asbestos exposure 
during service.  In June 2002, the RO denied the claim and 
the veteran appealed.  In February 2003, VA received written 
notification from the veteran requesting to withdraw that 
portion of his claim for service connection for a skin 
disorder alleging the condition was caused by his exposure to 
asbestos in service.  The claim for service connection, on a 
direct basis, for a skin condition is still an open claim.  A 
hearing on that issue was held at the RO in July 2003 before 
a decision review officer.  However, at the time of the 
hearing, the veteran's claims file had been forwarded to the 
Court and the decision hearing officer has not had an 
opportunity to review the file and render a written decision.  
Also, the veteran noted during the RO hearing that, if the 
benefits requested during the hearing were not granted, he 
wanted to be afforded an opportunity to testify at a Travel 
Board hearing, to be held at the RO.  Since some procedural 
requirements have not been completed by the RO, the issue of 
entitlement to service connection for a skin disorder is not 
properly before the Board at this time.  


In view of the foregoing, this case is remanded for the 
following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is not 
acceptable.  The letter should inform the 
veteran of which portion of the 
information and evidence is to be provided 
by the veteran and which part, if any, VA 
will attempt to obtain on behalf of the 
veteran.  

2.  The RO should contact the veteran and 
request the names and addresses of all 
medical care providers, VA and non-VA, 
who treated him for his claimed low back 
disorder, particularly in the years 
shortly after his separation form active 
duty service.  Of particular interest 
would be any details regarding the post-
service occupational injuries to the 
back, including information regarding any 
workman's compensation claims filed.  
After securing the necessary releases, 
the RO should obtain copies of those 
records not already in the claims file 
and have them associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard.  

3.  The veteran is to be afforded a VA 
examination by a physician familiar with 
orthopedic and neurological disorders.  
All indicated tests and studies, to 
include having x-rays taken of the low 
back, are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Following review of the entire 
claims file and examination of the 
veteran, the physician is to offer 
opinions as to:  a) a definitive 
diagnosis of any low back disorder found; 
and  b)  whether it is at least as likely 
as not that the noted back disorder is 
related to the veteran's active military 
service and/or to an intercurrent low 
back injury sustained subsequent to his 
separation from active duty service.  
Complete rationale for each conclusion 
reached and opinion expressed should be 
set forth in a typewritten report.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  The RO should undertake any 
additional development and complete any 
further procedural requirements necessary 
to comply with VCAA concerning the issue 
of entitlement to service connection for 
a skin disorder.

6.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification 
provisions and that all appropriate 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
back injury, and for a skin disorder.  RO 
personnel are advised that they are to 
make determinations on the issues 
currently being remanded based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


